DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In particular, the abstract uses the phrase “The invention relates to”.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  use of symbols Ї ї to represent Molybdenum (should be “Mo”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama et al. (US 5,855,699 A), hereinafter Oyama, as evidenced by Baird (“The Spectrochemical Analysis of Super Pure Chromium for Impurities”).

Regarding claim 1, Oyama teaches a corrosion resistant Ni-Cr-Mo alloy (Col. 2 Lns. 62-64) as described in the below table (regarding the ranges of Oyama in the below table, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)):

Table
Element
Cl. 1 (wt. %)
Oyama (Col. 2 Ln. 66-Col. 3 Ln. 12) (wt%)
C
≤ 0.006
≤ 0.05 (preferably)
Si
≤ 0.1
≤ 3.0
Mn
≤ 1.0
≤ 3.0
Cr
22.8-24.0
15.0-35.0
Fe
≤ 0.75
Known impurity of chromium, present at a very low level (as evidenced by Baird Pg. 30 Right Col. [5] & Table II).
Mo
12.0-14.0
1.0-20.0
Nb
0.01-0.03
≤ 4.0
Ti
0.01-0.06
≤ 2.0
Al
0.1-0.2
≤ 1.0
Mg
0.005-.01
≤ 0.1
P
≤ 0.015
≤ 0.02
S
≤ 0.012
≤ 0.02
Ni & unavoidable impurities
balance
Rest being substantially all

Regarding claims 2-4, Oyama teaches each limitation of claim 1, as discussed above.  Oyama further teaches a weight percent of C ≤0.1%, Cr is 15.0-35.0, Mo is 1.0-20.0 (Col. 2 Lns. 65-67; Fe is a known impurity of chromium at a level of 0.0006% when the chromium is super pure (Baird Pg. 29 Right Col. [5] & Table II)) and Nb at ≤4.0 (Col. 3 Lns.4-5).
Where the minimum values of Cr and Mo are used that also meet the limits of claim 1 (22.8% for Cr and 12.0% for Mo) would allow for an Fe amount of 0.75% and lower to meet the limitation of the ratio of ([Cr] + [Mo])/[Fe] ≥ 46.4 and where maximum ratios of Cr and Mo are used (24.0% Cr and 14.0% Mo) it would allow for 0.82% Fe to meet this ratio.  An amount 0.75% of Fe impurity in a total of 22.8% Cr is too high for an impurity level, therefore all possible impurity levels of Fe in chromium meet the limitation of this ratio limitation (in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).
	Where the minimum value of Nb and maximum value of C are used that also meet the limitations of claim 1(0.01% Nb and 0.006% C) meets the limitation of [Nb]/[C] ≥ 1.66, as does the maximum value of Nb and minimum value of C (0.03% Nb and C approaching 0) (in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784